Citation Nr: 1035468	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in 
December 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal 
from an August 2004 rating decision issued by the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the 
appellant's claim of entitlement to service connection for the cause of the 
Veteran's death, as well as a claim of entitlement to service connection for 
several additional disorders, including lung cancer, claimed as secondary to 
asbestos exposures, for the purposes of accrued benefits.

In September 2007, the appellant testified at a hearing before the undersigned 
Veterans Law Judge at the St. Louis RO.  A transcript of the hearing has been 
associated with the claims folder.

The Board has previously considered this appeal.  In December 2007, the Board 
remanded the case for additional development.  Following the completion of that 
development, the claim was returned to the Board for further appellate 
proceedings.

In February 2009, the Board denied the appellant's claims.  The appellant 
subsequently appealed the Board's decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In February 2010, while the case was pending 
before the Court, the VA Office of General Counsel and the appellant's attorney 
filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court 
vacate that part of the Board's decision which denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's death, and that 
it remand the case to the Board for further development and adjudication.  In 
February 2010, the Court granted the parties' Joint Motion, vacated that portion 
of the Board's decision which denied entitlement to service connection for the 
cause of the Veteran's death, and remanded the case to the Board for compliance 
with the directives that were specified in the Joint Motion.  

This case is REMANDED to the RO.  VA will notify the appellant if additional 
action is required on her part.


REMAND

The Joint Motion granted by the Court indicated that the Board must make a 
credibility determination concerning the appellant's and the Veteran's 
assertions that the Veteran was exposed to asbestos during service in his work 
on vehicle brakes as a track vehicle mechanic and a senior track vehicle 
mechanic.  In this regard, the Veteran and his wife are competent to describe 
his inservice work as a track vehicle mechanic and his work on vehicle brakes.  

The Board notes that there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA ("Secretary") promulgated 
any regulations in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) ("DVB Circular") provides guidelines for considering 
compensation claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 ("M21- 1"), Part VI, 7.21.  The Court has held that VA 
must analyze an appellant's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the administrative protocols 
of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis 
and tumors, that the most common disease is interstitial pulmonary fibrosis 
(asbestosis), and that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and 
cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV- 3 (emphasis added); see also Ennis v. Brown, supra.  It is 
noted that persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, 
and that the risk of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and development of the 
disease, and that an asbestos-related disease can develop from brief exposure to 
asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

The Board notes that, under the provisions of the M21-1, Part VI, occupations 
involving asbestos exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture and servicing of 
friction products, such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos cement sheet and pipe 
products, etc.  High exposure to asbestos and a high prevalence of disease have 
also been noted in insulation and shipyard workers.

The Board concludes that the statements of the Veteran and the appellant 
regarding inservice work on track vehicle brakes and resulting asbestos exposure 
are credible.  Therefore, a medical opinion must be obtained regarding a nexus 
between the Veteran's asbestos exposure and his lung cancer.  

With respect to claims involving asbestos exposure, VA must (1) determine 
whether the Veteran's military records demonstrate evidence of asbestos exposure 
during service, (2) determine whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and (3) determine whether there is a 
relationship between asbestos exposure and the claimed disease.  See M21-1, Part 
VI, 7.21.

Accordingly, this case is REMANDED to the RO for the following action:

1.  Copies of VA treatment records, covering the period 
from October 1998 to October 2003 and not already of 
record, should be obtained and added to the claims folder.

2.  Next, the Veteran's complete claims folder should be 
provided to a suitably qualified medical specialist, who 
should be requested to answer the following question:

Is it at least as likely as not (50 percent or greater 
likelihood) that the Veteran's fatal metastatic lung 
cancer was causally related to his reported inservice 
asbestos exposure while working on vehicle brakes as a 
(senior) track vehicle mechanic?  

In making this determination, the examiner should consider 
the Veteran's 42 year smoking history of 1-1/2 packs per 
day and his post service occupation as a welder, with 
exposure to cast iron, aluminum and steel, as noted in an 
October 2003 VA discharge summary.  

Pertinent documents in the claims folder must be reviewed 
and the examination report must reflect that such a review 
was undertaken.  

Note:  The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but rather 
that the weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as medically 
sound to find in favor of causation as it is to find 
against it.

A detailed rationale, including reference to pertinent 
findings from the record, should be provided for all 
opinion(s) provided.  If any opinion cannot be provided 
without resort to speculation, the examiner should so 
state and indicate why such an opinion would require 
speculation.

3.  After completion of the above and any other 
development which the RO may deem necessary, the RO should 
review the claims file (to include all evidence submitted 
by the appellant) and readjudicate the appellant's claim.  
If the claim on appeal remains denied, the appellant and 
her representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




